DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 3/9/2022 wherein claim 10 has been amended, claims 1-9 and 11 have been cancelled and claims 12-15 have been added.
Claims 10 and 12-15 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants arguments/amendments filed 3/9/2022 overcome the rejection of claim 9 made by the Examiner under 35 USC 112(b). This rejection has been withdrawn.
Applicants amendments filed 3/9/2022 overcome the rejection of claims 1-3, 5-8 and 10-11 made by the Examiner under 35 USC 102(a)(1) over Martinod (US 2018/0264061), evidenced by Yang et al. (Nutr Res Pract, 2012, 6, 1, 68-77). This rejection has been overcome as Martinod fails to disclose a flavan-3-ol polymer with the claimed molecular weight.  
Applicants amendments filed 3/9/2022 overcome the rejection of claim 4 made by the Examiner under 35 USC 103 over Martinod (US 2018/0264061), evidenced by Yang et al. (Nutr Res Pract, 2012, 6, 1, 68-77) further in view of Takagaki et al. (US 2006/0105096). This rejection has been withdrawn as claim 4 has been cancelled.
Applicants amendments filed 3/9/2022 overcome the rejection of claim 9 made by the Examiner under 35 USC 103 over Martinod (US 2018/0264061), evidenced by Yang et al. (Nutr Res Pract, 2012, 6, 1, 68-77) further in view of Pan et al. (US 2013/0316029). This rejection has been withdrawn as claim 9 has been cancelled.



New Rejections, Necessitated by Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Martinod (US 2018/0264061; filed 1/9/2015), evidenced by Google: epigallocatechin and Yang et al. (Nutr Res Pract, 2012, 6, 1, 68-77).
Martinod provides a method of treating diarrhea in animals by providing to said animal a composition comprising a therapeutically effective amount of a proanthocyanidin (see abstract and claim 1). The composition may be in the form of a chewable flavored tablet and is to be orally administered (see [0014]) (see instant claim 14). Proanthocyanidins are comprised of at least two or more flavonoid monomeric units which include catechin, epicatechin, gallocatechin, epigallocatechin, flavanols and so on (see [0048]). Martinod teaches their composition as using a proanthocyanidin polymer comprising catechin, epicatechin, gallocatechin and epigallocatechin having between 3-30 units (see [0050]). Assuming a 30 unit polymer of epigallocatechin (MW 458 g/mol; see Google: epicallocatechin evidence), this would produce a polymer having a molecular weight of 13740 g/mol (see instant claims 10 and 12). It is noted that catechin, epicatechin, gallaocatechin and epigallocatechin are all favan-3-ols (see 
Regarding instant claim 13, this appears to be a product-by-process limitation.  MPEP 2113(I) states that “[T]he patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” Absent evidence as to how/why the flavan-3-ol polymers of Martinod are different from the flavan-3-ol polymers sourced from grape pulp, grape seed coats and grape seed, the species will be assumed the same given they are all categorized as flavan-3-ol polymers.
The only difference between Martinod and the instant claims is that Martinod does not teach the specific combination of components as claimed in a single embodiment (e.g. method of administering a 10000-20000 g/mol flavan-3-ol polymer), or with sufficient specificity to be anticipatory.  The specific combination of features claimed is disclosed within the teaching of Martinod, but ‘such ‘picking and choosing’ within several variable does not necessarily give rise to anticipation.   Where, as here, the reference does not provide any explicit motivation to select this specific combination of variables, anticipation cannot be found.  However, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  See MPEP 2141(I).  Consistent with this reasoning, it would have been obvious to have identified flavan-3-ol monomers such as epigallocatechin to be used in a polymer suitable for use in a method of treating gastrointestinal issue within Martinod's disclosure, to arrive at method wherein the polymer has a moelcualr weight between 10000-20000.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611